449 F.2d 155
John J. PEPITONE, Appellant,v.STATE OF CALIFORNIA et al., Appellees.
No. 25958.
United States Court of Appeals,Ninth Circuit.
Sept. 30, 1971.

John J. Pepitone, in pro. per.
Evelle J. Younger, Cal.  Atty. Gen., Albert W. Harris, Jr., Asst. Atty. Gen., Robert R. Granucci, Deputy Atty. Gen., San Francisco, Cal., for appellees.
Before HAMLEY, KOELSCH, and CARTER, Circuit Judges.
PER CURIAM:


1
Appellant, convicted and sentenced for burglary and attempted burglary in the state court, appeals from a denial of his petition for a writ of habeas corpus in the district court.


2
Appellant, in the state court, requested that his counsel, a Public Defender, be relieved from the case and that he be allowed to represent himself.  His sole contention on appeal is that the state court erred in denying his request.


3
Pursuant to questioning, the state trial judge ascertained appellant did not know the elements of the offense with which he was charged, to wit burglary.  The judge then denied his request to represent himself.


4
A prerequisite to allowing a defendant to represent himself in a criminal proceeding, is that the defendant must understand the charges against him.  Hodge v. United States (9 Cir. 1969) 414 F.2d 1040, 1043.  The defendant understood only that he was charged with burglary.  It is clear he was not competent to represent himself.


5
Affirmed.